department of the treasury internal_revenue_service washington d c number release date date cc el gl br1 gl-604191-99 uilc memorandum for delaware-maryland associate district_counsel from alan c levine chief branch general litigation subject debtor gl-604191-99 this responds to your request for advice dated date this document is not to be cited as precedent legend debtor date a date b date c date d date e date f date g year a year b issue whether the internal_revenue_service the service could revoke a release of notices of federal_tax_lien such that the liens are reinstated and reattach to the prepetition property of the above-named debtor in a chapter bankruptcy case where following the release abatements were made of the underlying tax assessments conclusion the abatements made in this case were made pursuant to the authority of sec_6404 accordingly the tax_liability may only be reestablished on the books of gl-604191-99 the service through the statutory and regulatory procedures for making a new assessment because the taxes at issue were discharged in bankruptcy however new assessments would be prohibited by the discharge injunction without valid assessments the release of liens in this case cannot be revoked and the liens cannot be reinstated facts the facts as you have provided them are as follows the debtor filed a chapter bankruptcy petition on the debtor filed an adversary proceeding to determine whether certain tax_liabilities were dischargeable on date b an agreed order was entered that provided in part that the debtor’s income_tax liabilities for the year a and year b tax years were dischargeable but that the service’s tax_liens for those years remained attached to any prepetition exempt or abandoned property of the debtor following the entry of the agreed order the service took the following actions date c the lien was released date d the liabilities for year a and year b were abated date e the abated assessments were reinstated date f the release of lien was revoked date g a new lien was filed the history notes maintained by special procedures clearly state that the periods at issue are dischargeable but that the tax_lien remains attached to any exempt or abandoned prepetition property apparently the technician who carried out the abatement and lien release did not understand the implications of such actions given the law as restated in the agreed order law and analysis bankruptcy code sec_522 provides that exempt_property is generally not liable for a prepetition debt except where such debt is secured_by a properly filed tax_lien accordingly where a notice_of_federal_tax_lien is on file before the petition is filed it may be possible to collect the dischargeable tax_liabilities from prepetition assets that were exempted or abandoned in the bankruptcy see in re 901_f2d_744 9th cir in the present case however the lien from which this in rem post-discharge collection authority is derived was released and the associated assessments were abated you opine that the service employee who took these actions misunderstood the legal authority to take further collection action with respect to the discharged liabilities the assessments were subsequently reinstated and the release of the lien was revoked pursuant to the authority of sec_6325 you now question whether by taking these actions the service has revived its ability in this case to effectuate post-discharge collection from the debtor’s exempt_property gl-604191-99 as you note the authority to revoke a release of lien under sec_6325 presupposes the existence of a valid assessment to support the reinstated lien accordingly the validity of the revocation of release in the present case is contingent upon whether or not the abated assessments could be reinstated in a prior memorandum from this office dated date a copy of which is attached we concluded that where the service reduces the assessed balance on tax modules for discharged taxes to zero such as was done in the present case such action generally constitutes an abatement pursuant to the authority of sec_6404 sec_6404 provides that t he secretary is authorized to abate the unpaid portion of the assessment of any_tax or any liability in respect thereof if the secretary determines under uniform rules prescribed by the secretary that the administration and collection costs involved would not warrant collection of the amount due the date memorandum further provides this office’s position that once an abatement has been made pursuant to the authority of sec_6404 the taxpayer’s liability may only be reestablished on the books of the service by making a new assessment in cases of taxes discharged in bankruptcy however such as in the present case the making of a new assessment is prohibited by the discharge injunction courts have recognized that an attempted abatement made due to employee error is not a valid abatement such that the assessment may be revived or reinstated without the necessity for a new assessment in in re 99_f3d_740 5th cir the court noted that as a general_rule if the service decides to reimpose a validly abated assessment it must make a new assessment within the relevant statutory period under the facts of bugge the tax was abated in full because the revenue_officer erroneously thought that the tax had been double counted in the computer and requested abatement of the duplicative tax the court held therefore that no valid abatement occurred because abatement was not authorized under sec_6404 in concluding that the purported abatement was ineffective the court in bugge emphasized that there was no statutory authority to make an abatement this was a purely accidental and unintended processing error the court also distinguished the facts of bugge from cases in which an error in judgment was made and there was a conscious decision to abate the tax_liability id pincite see also range v united_states u s t c big_number s d tex court in dicta limited bugge to its facts citing its holding as based upon lack of statutory authority 311_fsupp_1184 s d n y abated assessment can be reinstated if abatement was ordinary clerical or bookkeeping error distinction made where the abatement is based upon a substantive reconsideration of the tax_liability gl-604191-99 we do not consider the bugge opinion to provide support for an argument that the assessments in the present case may be reinstated we do not think that the technician’s error in abating the assessments constitutes the type of error contemplated by bugge primarily as previously discussed the abatement was made pursuant to the statutory authority in sec_6404 furthermore this was not an accidental or unintended error but a conscious decision to abate the taxes albeit one based upon bad judgment and a misunderstanding of the law the fact that the agreed order entered by the court expressly provides that the liens for year a and year b remained attached to certain prepetition property does not provide separate authority for reinstatement of the assessments as you note this provision merely restates the law we consider the bugge opinion to be a narrow opinion which should be limited to its facts accordingly we conclude that the abatements made in this case should not have been reinstated the release of the liens for the year a and year b tax years should not have been revoked thus there is no authority for the service to take post-discharge collection action against the debtor’s prepetition property in this case if you have any further questions please call the attorney assigned to this case who may be reached pincite-3610 attachment memorandum dated date
